Proceeding under article 78 of the Civil Practice Act to review a determination of the Board of Regents suspending petitioner’s license to practice medicine for a period of six months. Petitioner is an osteopathic physician, duly licensed to practice medicine in the State of New York. He was charged with and found guilty of advertising for patronage by means of letters, contrary to the provisions of paragraph (d) of subdivision 2 of section 6514 of the Education Law. The evidence supports the findings. In view of the fact that this is petitioner’s second offense, we do not regard the punishment as excessive or unduly severe. Determination unanimously confirmed, without costs. Present — Poster, P. J., Brewster, Deyo, Bergan and Coon, JJ.